DETAILED ACTION
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
      Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “heat exchanging means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “being adapted to transfer the heat generated by the IT equipment to a fluid coolant” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16-30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "heat exchanging unit" as described in ¶ 111 of the present application.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “active means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for cooling parts of the IT equipment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
16-30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a cooling fan as described in ¶ 111 of the present application.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation:
"Method for operating a data centre comprising:
(i) a building for housing a multiplicity of racks, each rack being an open rack housing IT equipment,
(ii) (a.) the racks being an open rack housing IT equipment 
(iii) the racks comprise heat exchanging means being adapted to transfer (b.) the heat generated by the IT equipment to a fluid coolant, said heat exchanging means being an element of the racks or an element attached to the racks, (c.) preferably being located at (d.) the back side or element of the racks,
(iv) at least one first cooling circuit, said cooling circuit being a closed cooling circuit, which is adapted to supply the heat exchanging means of the racks with (e.) a fluid coolant and is further adapted to convey (f.) the heated coolant away from the heat exchanging means of the racks through (g.) the reflux of the cooling circuit,
(v) said first cooling circuit being connected to a source (h.) providing coldness, said source being located outside (i.) the space housing the multiplicity of racks,
(vi) the IT equipment located in the respective racks having active means, (j.) preferably fans, for cooling parts of the IT equipment, (k.) preferably (l.) the CPU and/or GPU and/or a storage hardware, said active means creating an air flow in the rack towards the heat exchanging means being an element of the racks or an element attached to the racks, (m.) preferably being located at the back side or element of the racks,
(vii) said racks having no other active means, in particular fans, except for those contained within (n.) the aforementioned IT equipment, (o.) for creating an air flow in the rack towards the heat exchanging means being an element of the racks or an element attached to the racks, preferably being located at the back side or element of the racks,
(viii) said building for housing the multiplicity of racks comprising no other active means, except for those contained within the aforementioned IT equipment, for creating an guided air flow,
(ix) at least one electrical power input,
(x) (aa.) at least one mean for distributing (p.) the electrical power from the power input to the individual racks, (q.) allowing redundant power supplies in every rack,
comprising the measures
(a) providing (r.) a fluid coolant from the source providing coldness to the heat exchanging means of the racks within the first cooling circuit, (s.) said fluid coolant input flow entering the heat exchanging means having a temperature of 1K to 5K, (t.) preferably 1K to 3K, most preferred 1K to 2K, below the temperature of (u.) the fluid coolant return flow exiting the heat exchanging means of the racks,
(b) controlling (v.) the fluid coolant flow within the first cooling circuit which is adapted to supply the heat exchanging means of the racks to maintain (w.) the temperature of fluid coolant entering the heat exchanging means of the racks (x.) having a temperature of 1K to 5K, preferably 1K to 3K, most preferred 1K to 2K, below the temperature of the fluid coolant return flow exiting the heat exchanging means of the racks,
(c) conveying the heated fluid coolant leaving the heat exchanging means of the racks to the source providing coldness, (y.) said source being located outside the space housing the multiplicity of racks, (z.) to remove the heat from the heated fluid coolant to a temperature of 1K to 5K, preferably 1K to 3K, most preferred 1K to 2K, below the temperature of the fluid coolant return flow and returning the fluid coolant to the at least one first cooling circuit." in the entire claim.  

The following is an explanation for the rejection for each of the sections designated above (bold and underline).

Regarding section designated b, d, f, g, i, l, n, p, s, u, v and w. There is insufficient antecedent basis for this limitation in the claim.  
Regarding section designated e, and r. This limitations are confusing because they are repetitive, for example a fluid coolant has already been recited on the claim and is unclear if this limitations are referring to the same coolant. For examination purposes they will be interpret as the same coolant. 
Regarding section designated a. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “each rack being an open rack housing IT equipment” has already been recited in the claim. 
Regarding section designated x. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “having a temperature of 1K to 5K, (t.) preferably 1K to 3K, most preferred 1K to 2K, below the temperature of (u.) the fluid coolant return flow exiting the heat exchanging means of the racks” has already been recited in the claim.
Regarding section designated y. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “said source being located outside the space housing the multiplicity of racks” has already been recited in the claim.
Regarding section designated o. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “creating an air flow in the rack towards the heat exchanging means being an element of the racks or an element attached to the racks, preferably being located at the back side or element of the racks” has already been recited in the claim.
Regarding at least section designated c, k and m. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention. Please review the rest of the claim for similar limitations.
h. This limitation is unclear and confusing because is not clear to what the source is providing “coldness”. For examination purposes the examiner will interpret the limitation as providing “coldness” to the fluid coolant. 
Regarding section designated g. This limitation is unclear and confusing because is not clear how can the means for distributing power allow redundancy. For examination proposes the limitation will be read as "allowing power supplies in every rack ".
Regarding section designated z. This limitation is unclear and confusing because is not clear to which of the points of the thermal cycle is the applicant referring. For examination purposes the examiner will read the limitation as "to remove the heat from the heated fluid coolant to a temperature of 1K to 5K, below the temperature of the fluid coolant return flow exiting the heat exchanger means and returning the fluid coolant to the at least one first cooling circuit".
Regarding section designated aa, the claim limitation “at least one mean” uses the phrase “means for” coupled with functional language “for distributing the electrical power from the power input to the individual racks, allowing redundant power supplies in every rack” without reciting sufficient structure to achieve the function. It is unclear whether the recited structure is sufficient for performing the claimed function because examiner has generally searched the specification for a structure that performs “for distributing the electrical power from the power input to the individual racks, allowing redundant power supplies in every rack” but could not find a clear structure for performing the recited function. If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim so that the phase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim 2 recites the limitation "wherein the power density of the IT equipment in the racks being at least 5 kW (electrical) per rack" in lns 1-2.  First, there is insufficient antecedent basis for this limitation “the power density” in the claim. Second, power density is a measurement of power per unit volume, thereby, KW is not a measurement of power density. Therefore, the limitation will be read as “wherein a power of the IT equipment in the racks being at least 5 kW (electrical) per rack”. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention. Furthermore, it is unclear how claim 2 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be perform with or without the power of the IT equipment in the racks being at least 5 kW (electrical) per rack. (see MPEP 2173.05(p))

Claim 3 recites the limitation "wherein the racks being arranged as two dimensional arranged data centres, where the racks are located on one level" in lns 1-2. This limitation is unclear and confusing because is not clear to what the applicant is referring to as two dimensional since real object s in real life are made of 3 dimension for example length width and height. Therefore, for examination purposes the claim limitation will be read as “wherein the racks are located on one level”. Furthermore, it is unclear how claim 3 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be perform with or without the racks located on one level. (see MPEP 2173.05(p))

Claim 4 recites the limitation “wherein the power density of the IT equipment installed and operating within the racks creates a volumetric heat dissipation rate which corresponds to least about 5 kW/m2" in lns 1-3. First, there is insufficient antecedent basis for this limitation “the power density” in the claim. Second, volumetric heat dissipation rate is a measurement of heat per unit volume, thereby, kW/m2 is not a measurement of volumetric heat dissipation rate. Therefore, for examination purposes the claim limitation will be read as “wherein a power density of the IT equipment installed and operating within the racks creates a volumetric heat dissipation rate which corresponds to least about 5 kW/m3”. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention. Furthermore, it is unclear how claim 4 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be perform with or without  the power density of the IT equipment installed and operating within the racks creates a heat flux which corresponds to at least about 5 kW/m2. (see MPEP 2173.05(p))

Claim 5 recites the limitation “wherein the room temperature of the space housing the multiplicity of racks is about +2K, preferably +1K, more preferably +0.5K, most preferred about the same, of the temperature of the return flow of the fluid coolant of the first cooling circuit" in the entire claim. This limitation is unclear and confusing. First, the limitation “the return flow” lacks antecedent basis. Therefore, the limitation will be read as “the fluid coolant return flow”. Second, is not clear how can the room temperature even approach to be about the same as the temperature of the return flow. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention. Furthermore, it is unclear how claim 5 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be see MPEP 2173.05(p))

Claim 6 recites the limitation “wherein the source of coldness provides the back cooling through (i) external cold water sources, preferably ground or surface water, (ii) evaporation cooling which operate based on the evaporation principle, including evaporation cooling towers with or without open cooling towers" in lns 1-4. The limitation “the back cooling” lacks antecedent basis. Therefore, the limitation will be read as “a back cooling”. Further, the limitaiton “evaporation cooling which operate based on the evaporation principle, including evaporation cooling towers” is unclear and confusing because the is not clear what the applicant is referring, for example is there an evaporation process taking place in the heat exchanger means? OR is the sourced of coldness the evaporating tower?, if an evaporation process is taking place in the heat exchanger means then how can there be a temperature difference between input and output, on the other hand if the sourced of coldness is the evaporating tower then how is the coolant cooled. Therefore, in view of the inconsistency of that limitation, the limitation of “evaporation cooling which operate based on the evaporation principle, including evaporation cooling towers” will not be considered. Furthermore, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention.

Claim 7 recites the limitation “wherein the fluid coolant entering the data centre for cooling via the at least one cooling circuit has temperature at most 0.2K below the temperature of the fluid coolant entering the heat exchanging means" in the entire claim. It is unclear how claim 7 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be perform with or without  wherein the fluid coolant entering the data centre for cooling via the at least one cooling circuit has temperature at most 0.2K below the temperature of the fluid coolant entering the heat exchanging means. (see MPEP 2173.05(p)
Claim 8 recites the limitation “wherein the temperature of the return flow of the fluid coolant of the first cooling circuit being at most 3K, preferably at most 2K, most preferred at most 1K, above the temperature supplied by the source of coldness entering the data centre for total power densities of up to 10 kW (electrical) per rack or wherein the temperature of the return flow of the fluid coolant of the first cooling circuit being at most 4K, preferably at most 3K, above the temperature supplied by the source of coldness entering the data centre for total power densities of at least 10 kW (electrical) per rack" in the entire claim. First, the limitation “the return flow” lacks antecedent basis. Therefore, the limitation will be read as “the fluid coolant return flow”. Second, power density is a measurement of power per unit volume, thereby, KW is not a measurement of power density. Therefore, the limitation will be read as “wherein the temperature of the fluid coolant return flow of the fluid coolant of the first cooling circuit being at most 3K, preferably at most 2K, most preferred at most 1K, above the temperature supplied by the source of coldness entering the data centre for a power of up to 10 kW (electrical) per rack or wherein the temperature of the fluid coolant return flow of the fluid coolant of the first cooling circuit being at most 4K, preferably at most 3K, above the temperature supplied by the source of coldness entering the data centre for a power of at least 10 kW (electrical) per rack”.

Claim 10, recites the limitation “wherein the method for operating the data centre does not have any other active means, in particular fans, for creating an air flow in the rack towards the heat exchanging means except for such active means being present in the IT equipment located in the rack" in the entire claim. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “wherein the method for operating the data centre does not have any other active means, in particular fans, for creating an air flow in the rack towards the heat exchanging means except for such active means being present in the IT equipment located in the rack” has already been recited in claim 1.

Claim 11, recites the limitation “wherein the active means, in particular fans, being present in the IT equipment create an air flow in the rack towards the heat exchanging means which corresponds to an air volume current of 100 to 600 m3/(h*kW), which corresponds to at least 0.5 m/s, preferably of at least 0.8 m/s, in particular of at least 1.1 m/s" in the entire claim. This limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “wherein the active means, in particular fans, being present in the IT equipment create an air flow in the rack towards the heat exchanging means” has already been recited in claim 1. First, the limitation of "an air volume current" is unclear and confusion there is no suggestion in the art that this measurement is a known measurement, therefore, there is no accurate way of measuring nor calculating such limitation, thereby, making it indefinite. Therefore, the examiner will read the limitation as, and suggest the applicant to rewrite the claim as, “wherein the airflow corresponds to at least 0.5 m/s, preferably of at least 0.8 m/s, in particular of at least 1.1 m/s”. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention. Furthermore, it is unclear how claim 11 further defines the method as claim in claim 1, since in order to give weight to a structural limitation on a method claim, “the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure”. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In the instant case the method limitations can be perform with or without the airflow corresponds to an air volume current of 100 to 600 m3/(h*kW), which corresponds to at least 0.5 m/s, preferably of at least 0.8 m/s, in particular of at least 1.1 m/s. (see MPEP 2173.05(p))

Claim 12, recites the limitation “wherein the active means, in particular fans, being present in the IT equipment create an air flow in the rack towards the heat exchanging means which create an air back pressure by the heat exchanger corresponding to maximum 10 Pa for air flow rate corresponding of up to 0.5 m/s, preferably maximum 16 Pa for air flow rate corresponding of up to 0.8 m/s, more preferred maximum 20 Pa for air flow rate corresponding of up to 1.1 m/s" in the entire claim. First, the limitations “maximum 10 Pa; maximum 16 Pa; maximum 20 Pa” and “air flow rate” lack antecedent basis in the claim. Second, this limitation is unclear and confusing because is repetitive, unnecessary and does not conform with proper claim formatting, for example “wherein the active means, in particular fans, being present in the IT equipment create an air flow in the rack towards the heat exchanging means” has already been recited in claim 1. The examiner will read the limitation as and suggest the applicant to rewrite the claim as “wherein the airflow creates an air back pressure by the heat exchanger corresponding to maximum 10 Pa for air flow rate corresponding of up to 0.5 m/s, preferably maximum 16 Pa for air flow rate corresponding of up to 0.8 m/s, more preferred maximum 20 Pa for air flow rate see MPEP 2173.05(p))

Claim 13, recites the limitation “a volume current" in ln 3. This limitation is unclear and confusing because is not clear what a volume current is. For examination purposes the claim limitation will be read as “a volumetric flow rate”. Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention.

Claim 14, recites the limitation “wherein the flow rate for the fluid coolant, preferably water, is set from 0.9 m3 per hour and per kW installed and operating for a difference of 1K and to 0.17 m3 per hour and per kW installed and operating for a difference of 5K" in the entire claim. First, the limitation "the flow rate" can be a measurement of mass flow not nesesaryly of volumetric flow. Second, the limitation of “0.9 m3 per hour and per kW installed” is unclear and confusing because is not clear what sor of unit is a m3/h*KW. Third, is unclear if the applicant is trying to claim both limitations at once or just one of the above. Fourth, the limitations of "operating for a difference of 1K" and “operating for a difference of 5K” are unclear and confusing because is not clear to what difference in Temperature the applicant is referring to, it would appear the applicant is referring to that for every 0.9m3/h corresponds to a difference in temperature of 1 K wherein the difference in temperature correspond to the supply coolant fluid and the return coolant fluid, thereby, the examiner would interpret the claim as such. Therefore, for examination purposes the claim limitation will be read as "wherein a volumetric flow rate for the 0.9 m3 per hour operating for a difference of 1K OR to 0.17 m3 per hour operating for a difference of 5K".  Further, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the limitations after the phrase “preferably” will be considered as an optional limitation, thereby, not necessitated by the claim invention.

Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Furthermore, they recite identical language which is repetitive, unnecessary and does not conform with proper claim formatting. The Examiner suggests rewriting the claims in proper English grammar, not repeating claim limitations, in a way that particularly points out and distinctly claims the subject matter the inventor regards as the invention. 

Furthermore, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Even Further, Claims 2-15 are rejected because dependent from claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5, 7-8, 10, 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Federal Energy Management Program (pages 1-4).

Regarding claim 1, Federal Energy Management Program (pages 1-4) teaches a method for operating a data center comprising:
(i) a building (see Fig 1, regarding the building) for housing a multiplicity of racks (see Fig 1, regarding the multiple racks), each rack being an open rack housing IT equipment (see Fig 2-3, regarding the racks being an open rack IT equipment),
(ii) the racks (see Fig 1-3) being an open rack housing IT equipment (see Fig 2-3, regarding the racks being an open rack IT equipment)
(iii) the racks (see Fig 1-3) comprise heat exchanging means (see Fig 2-3, regarding the heat exchanger called “RDHx”) being adapted to transfer the heat generated by the IT equipment (see Fig 2-3, regarding the IT equipment) to a fluid coolant (see Cooling Capacity section, “Supply water temperature to RDHx” … “Outlet RDHx water temperature”), said heat exchanging means being an element of the racks or an element attached to the racks ("RDHx" is shown in Fig 2-3 attached to the back of the racks), preferably being located at the back side or element of the racks (see Fig 2-3),
(iv) at least one first cooling circuit (see Fig 2, regarding the cooling circuit connection), said cooling circuit being a closed cooling circuit (see Basic Operation section, “During operation, hot server-rack airflow is forced through the RDHx device by the server fans. Heat is exchanged from the hot air to circulating water from a chiller or cooling tower. Thus, server-rack outlet air temperature is reduced before it is discharged into the data center”), which is adapted to supply the heat exchanging means (“RDHx”) of the racks with a fluid coolant (see Cooling Capacity section, “Supply water temperature to RDHx” … “Outlet RDHx water temperature”) and is further adapted to convey the heated coolant away from the heat exchanging means (“RDHx”) of the racks through the reflux of the cooling circuit,
(v) said first cooling circuit (see Fig 2, regarding the cooling circuit connection) being connected to a source providing coldness (see Basic Operation section, “During operation, hot server-rack airflow is forced through the RDHx device by the server fans. Heat is exchanged from the hot air to circulating water from a chiller or cooling tower. Thus, server-rack outlet air temperature is reduced before it is discharged into the data center”), said source being located outside the space housing the multiplicity of racks (the examiner notes that a cooling tower is located outside),
(vi) the IT equipment (“servers”) located in the respective racks (see Fig 1-3) having active means, preferably fans (see Basic Operation section, “server fans”), for cooling parts of the IT equipment (“servers”), preferably the CPU and/or GPU and/or a storage hardware, said active means (see Basic Operation section, “server fans”) creating an air flow (implicit) in the rack (see Fig 1-3) towards the heat exchanging means (“RDHx”) being an element of the racks or an element attached to the racks (see at least Introduction section, “fan-assisted rear-door heat exchangers”), preferably being located at the back side or element of the racks,
(vii) said racks (see Fig 1-3) having no other active means, in particular fans, except for those contained within the aforementioned IT equipment (“server”), for creating an air flow in the rack towards the heat exchanging means (“RDHx”) being an element of the racks or an element attached to the racks, preferably being located at the back side or element of the racks (The examiner notes that the racks only have the fans for creating an airflow),
(viii) said building for housing the multiplicity of racks comprising no other active means, except for those contained within the aforementioned IT equipment, for creating an guided air flow (please refer above; see also Airflow Management section),
(ix) at least one electrical power input (implicit),
(x) at least one mean for distributing the electrical power from the power input to the individual racks, allowing redundant power supplies in every rack (implicit),
comprising the measures
(a) providing a fluid coolant from the source providing coldness to the heat exchanging means (“RDHx”) of the racks (see Fig 1-3) within the first cooling circuit (see “RDHx” connections), said fluid coolant input flow entering the heat exchanging means (“RDHx”)  having a temperature of 1K to 5K (supply water 220C and outlet water 24.40C), preferably 1K to 3K, most preferred 1K to 2K, below the temperature of the fluid coolant return flow exiting the heat exchanging means (“RDHx”) of the racks (see Fig 1-3),
(b) controlling (see Site preparation and installation section, “Install new circulating pump(s), flow-balancing valves”) the fluid coolant flow within the first cooling circuit (see “RDHx” connections) which is adapted to supply the heat exchanging means (“RDHx”) of the racks (see Fig 1-3) to maintain the temperature of fluid coolant entering the heat exchanging means (“RDHx”) of the racks (see Fig 1-3) having a temperature of 1K to 5K (supply water 220C and outlet water 24.40C), preferably 1K to 3K, most preferred 1K to 2K, below the temperature of the fluid coolant return flow exiting the heat exchanging means (“RDHx”) of the racks (see Fig 1-3),
(c) conveying the heated fluid coolant leaving the heat exchanging means (“RDHx”) of the racks (see Fig 1-3) to the source providing coldness (see Basic Operation section, “During operation, hot server-rack airflow is forced through the RDHx device by the server fans. Heat is exchanged from the hot air to circulating water from a chiller or cooling tower. Thus, server-rack outlet air temperature is reduced before it is discharged into the data center”), said source being located outside the space housing the multiplicity of racks (the examiner notes that a cooling tower is located outside), to remove the heat from the heated fluid coolant to a temperature of 1K to 5K (supply water 220C and outlet water 24.40C), preferably 1K to 3K, most preferred 1K to 2K, below the temperature of the fluid coolant return flow and returning the fluid coolant to the at least one first cooling circuit .

Regarding claim 2, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein a power of the IT equipment in the racks being at least 5 kW (electrical) per rack, most preferred at least 10 kW (electrical) per rack (see at least Cooling Capacity section, “Server Load = 10 to 11 kW/Rack”).

Regarding claim 3, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the racks are located on one level (see Fig 1). 

Regarding claim 5, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the room temperature of the space housing the multiplicity of racks is about +2K, preferably +1K, more preferably +0.5K, most preferred about the same, of the temperature of the fluid coolant return flow of the fluid coolant of the first cooling circuit (see at least Cooling Capacity section, “Inlet server air temperature = 70°F (21°C)” … “Outlet RDHx water temperature = 76°F (24.4°C)”).

Regarding claim 7, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the fluid coolant entering the data centre for cooling via the at least one cooling circuit has temperature at most 0.2K below the temperature of the fluid coolant entering the heat exchanging means (implicit; the examiner notes that the fluid has no prior heat exchange and the only thermal influence happening is the thermal potential loss which is normally less than 0.5 0C).

Regarding claim 8, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the temperature of the return flow of the fluid coolant of the first cooling circuit being at most 3K, preferably at most 2K, most preferred at most 1K, above the temperature supplied by the source of coldness entering the data centre (see at least Cooling Capacity section, supply water 220C and outlet water 24.40C) for a power of up to 10 kW (electrical) per rack.

Regarding claim 10, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1. The entire limitation of claim 25 has already been addressed on claim 1, therefore, please referred to claim 1.

Regarding claim 13, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the pressure drop across the heat exchanger is set below 22 kPa for a volumetric flow rate of 3 m3/h for fluid coolant (see at least Cooling Capacity section, “RDHx water flow rate per door = 9 GPM”).

Regarding claim 14, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein a volumetric flow rate for the fluid coolant, preferably water, is set from 0.9 m3 per hour operating for a difference of 1K (see at least Cooling Capacity section, “RDHx water flow rate per door = 9 GPM”, supply water 22C and return water 24.4C = 2.4K).

Regarding claim 15, Federal Energy Management Program (pages 1-4) teaches the method as claimed in claim 1, wherein the temperature of the fluid coolant entering the heat exchanging means (RDHx) is adjusted to 0.1 to 0.5K per kW installed and operating per Rack not exceeding 10 kW per Rack (Server Load = 10 to 11 kW/Rack), below the temperature of the fluid coolant return flow exiting the heat exchanging means (RDHx) of the racks (see at least Cooling Capacity section, supply water 22C and return water 24.4C = 2.4K for 10KW, therefore = 0.24K per KW).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindenstruth et al. (US 20110220324), hereinafter referred as Lin, in view of Federal Energy Management Program (pages 1-4).

Regarding claim 1, Lin teaches a method for operating a data center comprising:
(i) a building (see abstract, “building”) for housing a multiplicity of racks (202), each rack (202) being an open rack housing IT equipment (see at least abstract, “each of which comprises storage space for computer hardware (101)”), 
(ii) the racks (202) being an open rack housing IT equipment (see at least abstract, “each of which comprises storage space for computer hardware (101)”)
(iii) the racks (202) comprise heat exchanging means (206) being adapted to transfer the heat generated by the IT equipment (101) to a fluid coolant (see at least abstract, “supply at least some of the racks (202) with a coolant”, hereinafter referred to as C’), said heat exchanging means (206) being an element of the racks or an element attached to the racks (see Fig 2), preferably being located at the back side or element of the racks (see Fig 2),
205), said cooling circuit (205) being a closed cooling circuit (see at least ¶ 77, “In summer, the data centre's heat can be used to cool buildings, using convection coolers”), which is adapted to supply the heat exchanging means (206) of the racks (202) with a fluid coolant (C’) and is further adapted to convey the heated coolant away from the heat exchanging means (206) of the racks through the reflux of the cooling circuit (205),
(v) said first cooling circuit (205) being connected to a source providing coldness (see at least ¶ 77, “In summer, the data centre's heat can be used to cool buildings, using convection coolers”), said source being located outside the space housing the multiplicity of racks (the examiner notes that a convection coolers are located outside),
(vi) the IT equipment (101) located in the respective racks (202) having active means (207), preferably fans (207), for cooling parts of the IT equipment (101), preferably the CPU and/or GPU and/or a storage hardware, said active means (207) creating an air flow (see arrows) in the rack (202) towards the heat exchanging means (206) being an element of the racks or an element attached to the racks (see Fig 2), preferably being located at the back side or element of the racks,
(vii) said racks (202) having no other active means, in particular fans, except for those contained within the aforementioned IT equipment (101), for creating an air flow in the rack towards the heat exchanging means (206) being an element of the racks or an element attached to the racks, preferably being located at the back side or element of the racks (The examiner notes that the racks only have the fans for creating an airflow),
(viii) said building for housing the multiplicity of racks (202) comprising no other active means, except for those contained within the aforementioned IT equipment (fans 207), for creating an guided air flow (please refer above to vii),
(ix) at least one electrical power input (implicit),
(x) at least one mean for distributing the electrical power from the power input to the individual racks, allowing power supplies in every rack (implicit),
comprising the measures
(a) providing a fluid coolant (C’) from the source providing coldness (see at least ¶ 77, “In summer, the data centre's heat can be used to cool buildings, using convection coolers”) to the heat exchanging means (206) of the racks (202) within the first cooling circuit (205), said fluid coolant input flow entering the heat exchanging means 206)  having a temperature of at least 10K, below the temperature of the fluid coolant return flow exiting the heat exchanging means (206) of the racks (202) (see at least ¶ 71-74). 
(b) controlling (implicit; see at least ¶ 51, “conveying a coolant”) the fluid coolant (C’) flow within the first cooling circuit (205) which is adapted to supply the heat exchanging means (206) of the racks (202) to maintain the temperature of fluid coolant entering the heat exchanging means (206) of the racks (202) having a temperature of at least 10K, below the temperature of the fluid coolant return flow (coolant exiting HX 206) exiting the heat exchanging means (206) of the racks (see at least ¶ 71-74),
(c) conveying the heated fluid coolant (implicit; see at least ¶ 51, “conveying a coolant”) leaving the heat exchanging means (206) of the racks (202) to the source providing coldness (see at least ¶ 77, “In summer, the data centre's heat can be used to cool buildings, using convection coolers”), said source being located outside the space housing the multiplicity of racks (the examiner notes that a convection coolers is located outside), to remove the heat from the heated fluid coolant to a temperature of at least 10K, below the temperature of the fluid coolant return flow and returning the fluid coolant to the at least one first cooling circuit (see at least ¶ 71-74)(the examiner notes that the temperature of the coolant leaving the convection coolers is the temperature of the coolant entering the HX 206).
Lin does not explicitly teach the limitation of the temperature difference being 1 to 5 K. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the temperature difference to be from 1K to 5K, for the purpose of having a more effective heat exchanger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05(II))
Optimum Value
Furthermore, Federal Energy Management Program (pages 1-4) teaches the limitation of a rack cooling system that has the temperature difference around 2.4K (see at least Cooling Capacity section).
At the time the invention was made it would have been obvious for a person of ordinary skilled in the art to have modified Lin and configured the temperature difference to be from 1K to 5K as taught by the Federal Energy Management Program (pages 1-4). The motivation for doing so would have been for the purpose of having a more effective heat exchanger.

Regarding claim 4, Lin, as modified by Federal Energy Management Program (pages 1-4), teaches the method as claimed in claim 1. Lin further teaches the limitation of wherein a power density of the IT equipment installed and operating within the racks creates a volumetric heat dissipation rate which corresponds to least about 5 kW/m3 (see at least ¶ 52, “which can even exceed a volumetric heat dissipation rate of 2 kW per m3”).


Regarding claim 6, Lin, as modified by Federal Energy Management Program (pages 1-4), teaches the method as claimed in claim 1. Lin further teaches the limitation of wherein the source of coldness provides the back cooling through (i) external cold water sources (see at least ¶ 77, “In summer, the data centre's heat can be used to cool buildings, using convection coolers”; the examiner notes that the coolant comes from outside the space housing of the racks)

Regarding claim 9, Lin, as modified by Federal Energy Management Program (pages 1-4), teaches the method as claimed in claim 1. Lin further teaches the limitation of wherein the method for operating the data centre does not operate any additional air conditioners (see at least Fig 2).

Regarding claim 11, Lin, as modified by Federal Energy Management Program (pages 1-4), teaches the method as claimed in claim 1. Lin does not explicitly teach the limitation of wherein the airflow corresponds to at least 0.5 m/s, preferably of at least 0.8 m/s, in particular of at least 1.1 m/s. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the flow rate to at least 1.1 m/s, for the purpose of optimizing the cooling performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Regarding claim 12, Lin, as modified by Federal Energy Management Program (pages 1-4), teaches the method as claimed in claim 1. Lin does not explicitly teach the limitation of wherein the airflow creates an air back pressure by the heat exchanger corresponding to maximum 10 Pa for air flow rate corresponding of up to 0.5 m/s, preferably maximum 16 Pa for air flow rate corresponding of up to 0.8 m/s, more preferred maximum 20 Pa for air 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/14/2021